Title: To Thomas Jefferson from Nathaniel Brashears, 28 January 1807
From: Brashears, Nathaniel
To: Jefferson, Thomas


                        
                            [on or before 28 Jan. 1807]
                        
                        To the President of the United States of America
                  The undersigned your petitioners beg leave to represent to you the situation of Nathaniel Brashears now confined in the jail of this district & county with the hope that you will grant him the relief, which the peculiar hard ship of his case demands. The cause of his imprisonment is his incapacity to pay the fine & fees which were imposed upon him, on verdict given against him in the trial of a presentment for selling spirituous liquors on the race grounds in October 1805, without obtaining a license therefor. But your petitioners are credibly informed that this omission of procuring a license arose not from any fraudulent intention, but from the neglect of a person G. Duckworth whom he had entrusted with the money for that purpose at the proper time; & from his own ignorance of the course which is prescribed by law to be pursued. The amount of the fine & fees, which he is comdemned to pay is Seventy eight dollars & fifty cents, a sum which his indigent circumstances do not enable him to discharge. His confinement at this inclement season is extremely distressing to his family who are now almost destitute of the means of support Your petitioners therefore hope that you will consider his case, as one of those entitled to relief; as the debt is constantly accumulating, while his ability to pay is proportionably decreasing by his detention in prison
                        
                     The undersigned judges of the circuit court of the district of Columbia, believing the facts stated in the above petition to be true, & that the petitioner has suffered twenty five days imprisonment, respectfully recommend his case to the consideration & mercy of the President of the United States.
                  
                  
                            W. Cranch
                     
                     N. Fitzhugh
                     
                     Allen B Duckett
                     
                        
                    
                     [Order by TJ:]
                     Let a pardon issue.
                                          
                  
                            Th: Jefferson
                            
                     Jan. 28. 07.
                        
               